DETAILED ACTION
This FINAL action is in response to Application No. 15/903,445 originally filed 02/23/18. The amendment presented on 06/07/2022 which provides amendments to claims 2 and 15 is hereby acknowledged. Currently Claims 1-26 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/07/2022 regarding the double patent rejection are considered moot. The Office notes that Applicant had previously submitted a terminal disclaimer on 09/03/2020 with respect to the copending case. For this reason alone, the rejection is withdrawn.
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. Applicant asserts that Lee does not teach the amended portion of claim 1 and similarly in claim 14 however The Office respectfully disagrees. Applicant suggests “Lee discloses the sensing period S20 indicates the fingerprint-sensing circuit 420 “reads” the signal that can represent electric charges accumulated as the finger capacitance for sensing fingerprint without charge accumulation”. The Office agrees with Applicant in that sensing period S20 can represent accumulated charges and in fact when a fingerprint is present on the device the charge is accumulated on the line. This accumulated charge, when the gate is connected, charges the line on/at the fingerprint-sensing circuit (FPSC) 420. Therefore, signals on said plurality of source lines coupled to said detection circuit are at least raised/reduced based on finger presence. 
Further, Lee expressly teaches in [0024] “The operation method may provide a charging operation of sequentially supplying a gate signal of a turn-on level voltage to the N gate lines and of supplying a driving voltage, different from an image data voltage, to the Q data lines.”, [0025] “The operation method may include a sensing operation of sequentially supplying a gate signal of a turn-on level voltage to the N gate lines, of supplying no driving voltage to the Q data lines, and of detecting a signal from the Q data lines.”, [0124] “The magnitude of the finger capacitance (Cf) may vary depending on the position of a corresponding pixel with respect to a touch.” [0125] “Accordingly, the display device 100 may detect the occurrence of a touch and/or the position of a touch by finding the difference in magnitude of the finger capacitance (Cf).”, and [0126] “The magnitude of the finger capacitance (Cf) may also vary depending on ridges, which are protruding portions of a fingerprint, and valleys, which are grooves between ridges.”. Based on these paragraphs, among others cited, The Office contends that Lee teaches “said state transition causes that the level of said plurality of signals on said plurality of source lines coupled to said detection circuit is raised or reduced”.
In regards to Applicants’ assertions that the combination would change the principle operation of the device, The Office respectfully disagrees. As best understood from Applicant’s arguments, The Office notes that Lee teaches the capacitance is allowed to accumulate during the sensing period. Display and touch sensing periods are performed independent of each other. There are no signals being combined. Therefore, these arguments are not found persuasive and the rejection will be currently maintained. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent Application Publication No. 2017/0017340 A1 hereinafter Liu and further in view of Lee et al. U.S. Patent Application Publication No. 2018/0173923 A1 hereinafter Lee.

Consider Claim 1:
	Liu discloses a touch detection circuit,  applied for touch detection, (Liu, See Abstract.) said touch detection circuit coupled to a plurality of gate lines of a display panel, and (Liu, [0029], “A data driving circuit 22 and a gate driving circuit 23 are disposed on the peripheral area 29.  The data driving circuit 22 and the gate driving circuit 23 are connected to a touch display control circuit 28.”)
	outputting a plurality of gate signals to said plurality of gate lines, said touch detection circuit comprising: (Liu, [0043], “When the driven IC system executes the fingerprint identification function (step S2), the gate lines 25 shall be scanned sequentially (step S3).  ”)
	a source driving circuit, coupled to a plurality of source lines of said display panel; and (Liu, [0029], “A data driving circuit 22 and a gate driving circuit 23 are disposed on the peripheral area 29.  The data driving circuit 22 and the gate driving circuit 23 are connected to a touch display control circuit 28.”)
	a detection circuit, coupled to said plurality of source lines or a portion of said plurality of source lines. (Liu, [0039], “During the period when the gate lines 25 are scanned sequentially, the data driving circuit 22 delivers the touch driving signal VT to the pixel electrode 31 via the data line 24 and then receives the touch sensing signal VR from the pixel electrode via the data line 24 to complete the scanning operation of a touch point.” [0043], “Then, the driven IC system determines whether the fingerprint identification is implemented on a specific area (step S4).”)
	Liu suggests detecting a signal (Liu, [0039]) however does not expressly suggest the level and thus does not explicitly suggest detecting the level of a plurality of signals on said plurality of source lines coupled to said detection circuit, and generating a plurality of detection signals for touch detection; wherein the level of said plurality of signals on said plurality of source lines coupled to said detection circuit is changed when said gate signal has a state transition, and said detection circuit detects said changed level of said plurality of signals on said plurality of source lines and generates said plurality of detection signals for touch detection.
	Liu suggests detecting a signal and thus teaches (Liu, [0039]) however does not expressly suggest the level and thus does not explicitly suggest detecting the level of a plurality of signals on said plurality of source lines coupled to said detection circuit, and generating a plurality of detection signals for touch detection; wherein said gate signal has a state transition, said state transition causes that the level of said plurality of signals on said plurality of source lines coupled to said detection circuit is changed, and said detection circuit detects said changed level of said plurality of signals on said plurality of source lines and generates said plurality of detection signals for touch detection.
	Lee however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention to detect the various levels of the touch and therefore teaches detecting the level of a plurality of signals on said plurality of source lines coupled to said detection circuit, and generating a plurality of detection signals for touch detection; wherein said gate signal has a state transition, said state transition causes that the level of said plurality of signals on said plurality of source lines coupled to said detection circuit is changed, and said detection circuit detects said changed level of said plurality of signals on said plurality of source lines and generates said plurality of detection signals for touch detection. (Lee, [0151-0166], [0125], “Accordingly, the display device 100 may detect the occurrence of a touch and/or the position of a touch by finding the difference in magnitude of the finger capacitance (Cf).”,  [0126], “The magnitude of the finger capacitance (Cf) may also vary depending on ridges, which are protruding portions of a fingerprint, and valleys, which are grooves between ridges.” See Fig. 5B which expressly shows signal operations being performed at different timings.)
	It therefore would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to monitor for the differences in the detection level such that the device may detect fingerprint information including the pattern and shape of the ridges and valleys of the fingerprint by finding the difference in the magnitude of the finger capacitance (Cf). Since the foregoing fingerprint-sensing structure is based on a pixel structure, the display panel may not need to include a separate fingerprint sensor for fingerprint sensing. (Lee, [0127-0128])

Consider Claim 2:
	Liu in view of Lee discloses touch detection circuit of claim 1, and further comprising a switching circuit, coupled between said plurality of source lines or said portion if said plurality of source lines and said source driving circuit as well as said detection circuit, and (Liu, [0052-0055], [0052], “The circuit of FIG. 11 can be formed on the panel and locate at, for example, the position between the display area 21 and the data driving circuit 22 that are shown in FIG. 1.”)
	said detection circuit detecting the level of said plurality of signals of said plurality of source lines coupled to said detection circuit when said switching circuit cuts off the connection between said plurality of source lines or said portion of said plurality of source lines and said source driving circuit. (Liu, [0052-0055], [0052], “Lastly, the data lines can also delivers touch signals simultaneously or locally in accordance with the invention.  FIG. 11 is a schematic structure diagram of a data line partitioning output circuit of the invention.  The circuit of FIG. 11 can be formed on the panel and locate at, for example, the position between the display area 21 and the data driving circuit 22 that are shown in FIG. 1.”)
Consider Claim 3:
	Liu in view of Lee discloses touch detection circuit of claim 2, wherein said source driving circuit includes a plurality of driving units coupled to said plurality of source lines, respectively, for outputting a plurality of source driving signals to said plurality of source lines; (Liu, [0029], “The data driving circuit 22 can drive the data lines 24-1.about.24-m.”)
	said plurality of driving units or a portion of said plurality of driving units are coupled to said switching circuit; and said detection circuit detects the level of said plurality of signals of said plurality of source lines coupled to said detection circuit when said switching circuit cuts off the connection between said plurality of source lines and said plurality of driving units or between said portion of said plurality of source lines and said portion of said plurality of driving units. (Liu, [0052], “There are three data lines 24-1, 24-2, and 24-3, and three switches SW4, SW5, and SW6 respectively connected to the three data lines 24-1, 24-2, and 24-3.  The other joints of the switches SW4, SW5, and SW6 are commonly connected to a pin (IC pin1) of the data driving circuit (for example the data driving circuit 22 shown in FIG. 1).”)
Consider Claim 4:
	Liu in view of Lee discloses touch detection circuit of claim 2, wherein said source driving circuit outputs said plurality of source driving signals to said plurality of source lines when said switching circuit cuts off the connection between said plurality of source lines or said portion of said plurality of source lines and said detection circuit. (Lee, [0280-0293], [0281], “Referring to FIG. 13, the timing control switch circuit (TCSW) for each of the Q data lines DL_P+1 to DL_P+Q may control the electrical connection (first connection) of a corresponding data line among the Q data lines DL_P+1 to DL_P+Q with the driving voltage supply circuit 410, the electrical connection (second connection) of the corresponding data line with the fingerprint-sensing circuit 420, and the electrical connection (third connection) of the corresponding data line with the data-driving circuit 120.”)
Consider Claim 5:
	Liu in view of Lee discloses touch detection circuit of claim 1, wherein when said detection circuit detects the level of said plurality of signals of said plurality of source lines coupled to said detection circuit, the signal of said plurality of source lines coupled to said detection circuit is the sum of a source driving signal, a precharge signal, or a predetermined initial voltage signal coupled with said gate signal. (Lee, [0125], “Accordingly, the display device 100 may detect the occurrence of a touch and/or the position of a touch by finding the difference in magnitude of the finger capacitance (Cf).”,  [0126], “The magnitude of the finger capacitance (Cf) may also vary depending on ridges, which are protruding portions of a fingerprint, and valleys, which are grooves between ridges.” sum is the magnitude.)
Consider Claim 6:
	Liu in view of Lee discloses touch detection circuit of claim 1, and further comprising a vein identification circuit, coupled to said detection circuit, and identifying a location of protruding veins of a conductor according to said plurality of detection signals. (Lee, [0243], “Referring to FIGS. 10 to 12, the fingerprint-sensing circuit 420 may include a signal detection circuit (TDC) 1010 that detects a signal from Q data lines DL_P+1 to DL_P+Q for a fingerprint-sensing operation and a micro control unit (MCU) 1020 that detects fingerprint information using a detection result from the signal detection circuit 1010.”)
Consider Claim 14:
	Liu discloses a touch panel, applied for touch detection, comprising: (Liu, See Abstract.)
	a plurality of gate lines, (Liu, [0029], “A data driving circuit 22 and a gate driving circuit 23 are disposed on the peripheral area 29.  The data driving circuit 22 and the gate driving circuit 23 are connected to a touch display control circuit 28.”) 
	transmitting a plurality of gate signals; (Liu, [0039], [0043], “When the driven IC system executes the fingerprint identification function (step S2), the gate lines 25 shall be scanned sequentially (step S3).  ”)
	a plurality of source lines; (Liu, [0029], “A data driving circuit 22 and a gate driving circuit 23 are disposed on the peripheral area 29.  The data driving circuit 22 and the gate driving circuit 23 are connected to a touch display control circuit 28.”)
	a source driving circuit, coupled to said plurality of source lines; and (Liu, [0029], “A data driving circuit 22 and a gate driving circuit 23 are disposed on the peripheral area 29.  The data driving circuit 22 and the gate driving circuit 23 are connected to a touch display control circuit 28.”)
	a detection circuit, coupled to said plurality of source lines or a portion of said plurality of source lines. (Liu, [0039], “During the period when the gate lines 25 are scanned sequentially, the data driving circuit 22 delivers the touch driving signal VT to the pixel electrode 31 via the data line 24 and then receives the touch sensing signal VR from the pixel electrode via the data line 24 to complete the scanning operation of a touch point.” [0043], “Then, the driven IC system determines whether the fingerprint identification is implemented on a specific area (step S4).”)
	Liu suggests detecting a signal (Liu, [0039]) however does not expressly suggest the level and thus does not explicitly suggest detecting the level of a plurality of signals on said plurality of source lines coupled to said detection circuit, and generating a plurality of detection signals for touch detection; wherein said gate signal has a state transition, said state transition causes that the level of said plurality of signals on said plurality of source lines coupled to said detection circuit is changed, and said detection circuit detects said changed level of said plurality of signals on said plurality of source lines and generates said plurality of detection signals for touch detection.
	Lee however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention to detect the various levels of the touch and therefore teaches detecting the level of a plurality of signals on said plurality of source lines coupled to said detection circuit, and generating a plurality of detection signals for touch detection; wherein said gate signal has a state transition, said state transition causes that the level of said plurality of signals on said plurality of source lines coupled to said detection circuit is changed, and said detection circuit detects said changed level of said plurality of signals on said plurality of source lines and generates said plurality of detection signals for touch detection. (Lee, [0151-0166], [0125], “Accordingly, the display device 100 may detect the occurrence of a touch and/or the position of a touch by finding the difference in magnitude of the finger capacitance (Cf).”,  [0126], “The magnitude of the finger capacitance (Cf) may also vary depending on ridges, which are protruding portions of a fingerprint, and valleys, which are grooves between ridges.” See also Figure 5B S10 and S20 and response to arguments above.)
	It therefore would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to monitor for the differences in the detection level such that the device may detect fingerprint information including the pattern and shape of the ridges and valleys of the fingerprint by finding the difference in the magnitude of the finger capacitance (Cf). Since the foregoing fingerprint-sensing structure is based on a pixel structure, the display panel may not need to include a separate fingerprint sensor for fingerprint sensing. (Lee, [0127-0128])

Consider Claim 15:
	Liu in view of Lee discloses the touch panel of claim 14, and further comprising a switching circuit, coupled between said plurality of source lines or said portion if said plurality of source lines and said source driving circuit as well as said detection circuit, and (Liu, [0052-0055], [0052], “The circuit of FIG. 11 can be formed on the panel and locate at, for example, the position between the display area 21 and the data driving circuit 22 that are shown in FIG. 1.”)
	said detection circuit detecting the level of said plurality of signals of said plurality of source lines coupled to said detection circuit when said switching circuit cuts off the connection between said plurality of source lines or said portion of said plurality of source lines and said source driving circuit. (Liu, [0052-0055], [0052], “Lastly, the data lines can also delivers touch signals simultaneously or locally in accordance with the invention.  FIG. 11 is a schematic structure diagram of a data line partitioning output circuit of the invention.  The circuit of FIG. 11 can be formed on the panel and locate at, for example, the position between the display area 21 and the data driving circuit 22 that are shown in FIG. 1.”)

Consider Claim 16:
	Liu in view of Lee discloses the touch panel of claim 15, wherein said source driving circuit includes a plurality of driving units coupled to said plurality of source lines, respectively, for outputting a plurality of source driving signals to said plurality of source lines;  (Liu, [0029], “The data driving circuit 22 can drive the data lines 24-1.about.24-m.”)
	said plurality of driving units or a portion of said plurality of driving units are coupled to said switching circuit; and said detection circuit detects the level of said plurality of signals of said plurality of source lines coupled to said detection circuit, when said switching circuit cuts off the connection between said plurality of driving units and said plurality of source lines or between said portion of said plurality of source lines and said portion of said plurality of driving units. (Liu, [0052], “There are three data lines 24-1, 24-2, and 24-3, and three switches SW4, SW5, and SW6 respectively connected to the three data lines 24-1, 24-2, and 24-3.  The other joints of the switches SW4, SW5, and SW6 are commonly connected to a pin (IC pin1) of the data driving circuit (for example the data driving circuit 22 shown in FIG. 1).”)
Consider Claim 17:
	Liu in view of Lee discloses the touch panel of claim 15, wherein said source driving circuit outputs said plurality of source driving signals to said plurality of source lines when said switching circuit cuts off the connection between said plurality of source lines or said portion of said plurality of source lines and said detection circuit. (Lee, [0280-0293], [0281], “Referring to FIG. 13, the timing control switch circuit (TCSW) for each of the Q data lines DL_P+1 to DL_P+Q may control the electrical connection (first connection) of a corresponding data line among the Q data lines DL_P+1 to DL_P+Q with the driving voltage supply circuit 410, the electrical connection (second connection) of the corresponding data line with the fingerprint-sensing circuit 420, and the electrical connection (third connection) of the corresponding data line with the data-driving circuit 120.”)
 Consider Claim 18:
	Liu in view of Lee discloses the touch panel of claim 14, wherein when said detection circuit detects the level of said plurality of signals of said plurality of source lines coupled to said detection circuit, the signal of said plurality of source lines coupled to said detection circuit is the sum of a source driving signal, a precharge signal, or a predetermined initial voltage signal coupled with said gate signal. (Lee, [0125], “Accordingly, the display device 100 may detect the occurrence of a touch and/or the position of a touch by finding the difference in magnitude of the finger capacitance (Cf).”,  [0126], “The magnitude of the finger capacitance (Cf) may also vary depending on ridges, which are protruding portions of a fingerprint, and valleys, which are grooves between ridges.” sum is the magnitude.)
Consider Claim 19:
	Liu in view of Lee discloses the touch panel of claim 14, and further comprising a location identification circuit, coupled to said detection circuit, and identifying a touch location according to said plurality of detection signals. (Lee, [0243], “Referring to FIGS. 10 to 12, the fingerprint-sensing circuit 420 may include a signal detection circuit (TDC) 1010 that detects a signal from Q data lines DL_P+1 to DL_P+Q for a fingerprint-sensing operation and a micro control unit (MCU) 1020 that detects fingerprint information using a detection result from the signal detection circuit 1010.”)

Claim Rejections - 35 USC § 103
Claim 7-13 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent Application Publication No. 2017/0017340 A1 in view of Lee et al. U.S. Patent Application Publication No. 2018/0173923 A1 as applied to claim 1 above and further in view of Shen et al. U.S. Patent Application Publication No. 2016/0291766 A1 hereinafter Shen.

Consider Claim 7:
	Liu in view of Lee discloses the fingerprint identification circuit of claim 1, however does provide details of wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, a first comparator of said plurality of comparators comparing the signal level of an Mth source line with the signal level of an Nth source line for generating a first detection signal of said plurality of detection signals, a second comparator of said plurality of comparators comparing the signal level of said Nth source line with the signal level of a Pth source line for generating a second detection signal of said plurality of detection signals, and M, N, P being positive integers.
	Shen however teaches a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to compare adjacent signal lines using a detection circuit when sensing and therefore teaches detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, a first comparator of said plurality of comparators comparing the signal level of an Mth source line with the signal level of an Nth source line for generating a first detection signal of said plurality of detection signals, a second comparator of said plurality of comparators comparing the signal level of said Nth source line with the signal level of a Pth source line for generating a second detection signal of said plurality of detection signals, and M, N, P being positive integers. (Shen, [0055-0057], 0056], “FIG. 6B illustrates a reading taken on a second receiver line RX2 corresponding to sensing signals driven onto the second transmission line TX2.  This second reading is obtained relative to a reading on the first receiver line RX1.  Further readings on further receiver lines are also obtained relative to an adjacent preceding line (e.g., reading on RX3 is obtained relative to a reading on RX2, etc.).  It will be appreciated that, although switches are not shown in FIGS. 6A and 6B, the different communication pathways illustrating in FIGS. 6A and 6B are established through the synchronized use of switches with respective receiver lines being read.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the technique as taught by Shen as it was known this technique for sensing touch using an "adjacent differential readout" technique in such situations may provide more favorable results. (Shen [0056])
Consider Claim 8:
	Liu in view of Lee in view of Shen discloses the touch detection circuit of claim 7, wherein said Mth source line and said source Nth line are arranged in order and adjacent to each other. (Shen, [0048], “FIG. 4 illustrates a processing system 400 that utilizes a fixed reference in accordance with an exemplary embodiment.  In the processing system 400, when a particular pixel on a transmission line is read by a particular receiver electrode, the reading on that receiver line corresponding to sensing signals driven on a transmission line is compared with a reading on a reference receiver line (or "reference receiver electrode") corresponding to sensing signals driven on a reference transmission line (or "reference transmitter electrode") to obtain an output for that coordinate.”)
 Consider Claim 9:
	Liu in view of Lee in view of Shen discloses the touch detection circuit of claim 7, wherein said Mth source line and said Nth source line are spaced by one or more source line. (Shen, [0048], “FIG. 4 illustrates a processing system 400 that utilizes a fixed reference in accordance with an exemplary embodiment.  In the processing system 400, when a particular pixel on a transmission line is read by a particular receiver electrode, the reading on that receiver line corresponding to sensing signals driven on a transmission line is compared with a reading on a reference receiver line (or "reference receiver electrode") corresponding to sensing signals driven on a reference transmission line (or "reference transmitter electrode") to obtain an output for that coordinate.”)
Consider Claim 10:
	Liu in view of Lee in view of Shen discloses the touch detection circuit of claim 1, however does not provide details of wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, including a first comparator and a second comparator, said first comparator comparing the signal level of an Mth source line with the level of a reference signal for generating a first detection signal of said plurality of detection signals, said second comparator comparing the signal level of an Nth source line with the level of said reference signal for generating a second detection signal of said plurality of detection signals, and M, N being positive integers.
	Shen however teaches a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to compare adjacent signal lines using a detection circuit when sensing and therefore teaches said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, including a first comparator and a second comparator, said first comparator comparing the signal level of an Mth source line with the level of a reference signal for generating a first detection signal of said plurality of detection signals, said second comparator comparing the signal level of an Nth source line with the level of said reference signal for generating a second detection signal of said plurality of detection signals, and M, N being positive integers.  (Shen, [0055-0057], 0056], “FIG. 6B illustrates a reading taken on a second receiver line RX2 corresponding to sensing signals driven onto the second transmission line TX2.  This second reading is obtained relative to a reading on the first receiver line RX1.  Further readings on further receiver lines are also obtained relative to an adjacent preceding line (e.g., reading on RX3 is obtained relative to a reading on RX2, etc.).  It will be appreciated that, although switches are not shown in FIGS. 6A and 6B, the different communication pathways illustrating in FIGS. 6A and 6B are established through the synchronized use of switches with respective receiver lines being read.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the technique as taught by Shen as it was known this technique for sensing touch using a "adjacent differential readout" technique in such situations may provide more favorable results. (Shen [0056])
Consider Claim 11:
	Liu in view of Lee in view of Shen discloses the touch detection circuit of claim 10, wherein said Mth source line and said Nth source line are arranged in order and adjacent to each other. (Shen, [0048], (Shen, [0045], “Similarly, as illustrated in FIG. 3B, when obtaining an output at the pixel where the first transmission line (TX1) overlaps with the second receiver line (RX2), a difference between the reading on RX1 and the average of the readings on RX1 and RX3-RX6 is obtained and amplified via a LNA 302.  It will be appreciated that, although switches are not shown in FIGS. 3A and 3B, the different communication pathways illustrating in FIGS. 3A and 3B are established through the synchronized use of switches with respective receiver lines being read.”)
 Consider Claim 12:
	Liu in view of Lee in view of Shen discloses the touch detection circuit of claim 10, wherein said Mth source line and said Nth source line are spaced by one or more source line. (Shen, [0048], (Shen, [0045], “Similarly, as illustrated in FIG. 3B, when obtaining an output at the pixel where the first transmission line (TX1) overlaps with the second receiver line (RX2), a difference between the reading on RX1 and the average of the readings on RX1 and RX3-RX6 is obtained and amplified via a LNA 302.  It will be appreciated that, although switches are not shown in FIGS. 3A and 3B, the different communication pathways illustrating in FIGS. 3A and 3B are established through the synchronized use of switches with respective receiver lines being read.”)

Consider Claim 13:
	Liu in view of Lee discloses the touch detection circuit of claim 1, however does not provide details of wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, including a first comparator and a second comparator, said first comparator comparing the signal level of an Mth source line with the level of a first reference signal for generating a first detection signal of said plurality of detection signals, said second comparator comparing the signal level of an Nth source line with the level of a second reference signal for generating a second detection signal of said plurality of detection signals, and M, N being positive integers. 
	Shen however teaches a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to compare adjacent signal lines using a detection circuit when sensing and therefore teaches said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, including a first comparator and a second comparator, said first comparator comparing the signal level of an Mth source line with the level of a first reference signal for generating a first detection signal of said plurality of detection signals, said second comparator comparing the signal level of said Nth source line with the level of a second reference signal for generating a second detection signal of said plurality of detection signals, and M, N being positive integers. (Shen, [0055-0057], 0056], “FIG. 6B illustrates a reading taken on a second receiver line RX2 corresponding to sensing signals driven onto the second transmission line TX2.  This second reading is obtained relative to a reading on the first receiver line RX1.  Further readings on further receiver lines are also obtained relative to an adjacent preceding line (e.g., reading on RX3 is obtained relative to a reading on RX2, etc.).  It will be appreciated that, although switches are not shown in FIGS. 6A and 6B, the different communication pathways illustrating in FIGS. 6A and 6B are established through the synchronized use of switches with respective receiver lines being read.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the technique as taught by Shen as it was known this technique for sensing touch using a "adjacent differential readout" technique in such situations may provide more favorable results. (Shen [0056])
Consider Claim 20:
	Liu in view of Lee discloses the touch panel of claim 14, however does not provide details of wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, a first comparator of said plurality of comparators comparing the signal level of an Mth source line with the signal level of an Nth source line for generating a first detection signal of said plurality of detection signals, a second comparator of said plurality of comparators comparing the signal level of said Nth source line with the signal level of a Pth source line for generating a second detection signal of said plurality of detection signals, and M, N, P being positive integers. 
	Shen however teaches a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to compare adjacent signal lines using a detection circuit when sensing and therefore teaches a detection circuit wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, a first comparator of said plurality of comparators comparing the signal level of an Mth source line with the signal level of an Nth source line for generating a first detection signal of said plurality of detection signals, a second comparator of said plurality of comparators comparing the signal level of said Nth source line with the signal level of a Pth source line for generating a second detection signal of said plurality of detection signals, and M, N, P being positive integers. (Shen, [0055-0057], 0056], “FIG. 6B illustrates a reading taken on a second receiver line RX2 corresponding to sensing signals driven onto the second transmission line TX2.  This second reading is obtained relative to a reading on the first receiver line RX1.  Further readings on further receiver lines are also obtained relative to an adjacent preceding line (e.g., reading on RX3 is obtained relative to a reading on RX2, etc.).  It will be appreciated that, although switches are not shown in FIGS. 6A and 6B, the different communication pathways illustrating in FIGS. 6A and 6B are established through the synchronized use of switches with respective receiver lines being read.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the technique as taught by Shen as it was known this technique for sensing touch using a "adjacent differential readout" technique in such situations may provide more favorable results. (Shen [0056])
Consider Claim 21:
	Liu in view of Lee in view of Shen discloses the touch panel of claim 20, wherein said Mth source line and said Nth source line are arranged in order and adjacent to each other. (Shen, [0048], “FIG. 4 illustrates a processing system 400 that utilizes a fixed reference in accordance with an exemplary embodiment.  In the processing system 400, when a particular pixel on a transmission line is read by a particular receiver electrode, the reading on that receiver line corresponding to sensing signals driven on a transmission line is compared with a reading on a reference receiver line (or "reference receiver electrode") corresponding to sensing signals driven on a reference transmission line (or "reference transmitter electrode") to obtain an output for that coordinate.”)
 Consider Claim 22:
	Liu in view of Lee in view of Shen discloses the touch panel of claim 20, wherein said Mth source line and said Nth source line are spaced by one or more source line. (Shen, [0045], “Similarly, as illustrated in FIG. 3B, when obtaining an output at the pixel where the first transmission line (TX1) overlaps with the second receiver line (RX2), a difference between the reading on RX1 and the average of the readings on RX1 and RX3-RX6 is obtained and amplified via a LNA 302.  It will be appreciated that, although switches are not shown in FIGS. 3A and 3B, the different communication pathways illustrating in FIGS. 3A and 3B are established through the synchronized use of switches with respective receiver lines being read.”)
Consider Claim 23:
	Liu in view of Lee discloses the touch panel of claim 14, however does not provide details of wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, including a first comparator and a second comparator, said first comparator comparing the signal level of art Mth source line with the level of a reference signal for generating a first detection signal of said plurality of detection signals, said second comparator comparing the signal level of an Nth source line with the level of said reference signal for generating a second detection signal of said plurality of detection signals, and M, N being positive integers. 
	Shen however teaches a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to compare adjacent signal lines using a detection circuit when sensing and therefore teaches a detection circuit wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, including a first comparator and a second comparator, said first comparator comparing the signal level of art Mth source line with the level of a reference signal for generating a first detection signal of said plurality of detection signals, said second comparator comparing the signal level of said Nth source line with the level of said reference signal for generating a second detection signal of said plurality of detection signals, and M, N being positive integers. (Shen, [0055-0057], 0056], “FIG. 6B illustrates a reading taken on a second receiver line RX2 corresponding to sensing signals driven onto the second transmission line TX2.  This second reading is obtained relative to a reading on the first receiver line RX1.  Further readings on further receiver lines are also obtained relative to an adjacent preceding line (e.g., reading on RX3 is obtained relative to a reading on RX2, etc.).  It will be appreciated that, although switches are not shown in FIGS. 6A and 6B, the different communication pathways illustrating in FIGS. 6A and 6B are established through the synchronized use of switches with respective receiver lines being read.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the technique as taught by Shen as it was known this technique for sensing touch using a "adjacent differential readout" technique in such situations may provide more favorable results. (Shen [0056])
Consider Claim 24:
	Liu in view of Lee in view of Shen discloses the touch panel of claim 23, wherein said Mth source line and said Nth source line are arranged in order and adjacent to each other. (Shen, [0048], “FIG. 4 illustrates a processing system 400 that utilizes a fixed reference in accordance with an exemplary embodiment.  In the processing system 400, when a particular pixel on a transmission line is read by a particular receiver electrode, the reading on that receiver line corresponding to sensing signals driven on a transmission line is compared with a reading on a reference receiver line (or "reference receiver electrode") corresponding to sensing signals driven on a reference transmission line (or "reference transmitter electrode") to obtain an output for that coordinate.”)
 Consider Claim 25:
	Liu in view of Lee in view of Shen discloses the touch panel of claim 23, wherein said Mth source line and said Nth source line are spaced by one or more source line. (Shen, [0045], “Similarly, as illustrated in FIG. 3B, when obtaining an output at the pixel where the first transmission line (TX1) overlaps with the second receiver line (RX2), a difference between the reading on RX1 and the average of the readings on RX1 and RX3-RX6 is obtained and amplified via a LNA 302.  It will be appreciated that, although switches are not shown in FIGS. 3A and 3B, the different communication pathways illustrating in FIGS. 3A and 3B are established through the synchronized use of switches with respective receiver lines being read.”)
Consider Claim 26:
	Liu in view of Lee in view of Shen discloses the touch panel of claim 14, however does not provide details of wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, including a first comparator and a second comparator, said first comparator comparing the signal level of an Mth source line with the level of a first reference signal for generating a first detection signal of said plurality of detection signals, said second comparator comparing the signal level of an Nth source line with the level of a second reference signal for generating a second detection signal of said plurality of detection signals, and M, N being positive integers.
	Shen however teaches a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to compare adjacent signal lines using a detection circuit when sensing and therefore teaches a detection circuit wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, including a first comparator and a second comparator, said first comparator comparing the signal level of an Mth source line with the level of a first reference signal for generating a first detection signal of said plurality of detection signals, said second comparator comparing the signal level of an Nth source line with the level of a second reference signal for generating a second detection signal of said plurality of detection signals, and M, N being positive integers. (Shen, [0055-0057], 0056], “FIG. 6B illustrates a reading taken on a second receiver line RX2 corresponding to sensing signals driven onto the second transmission line TX2.  This second reading is obtained relative to a reading on the first receiver line RX1.  Further readings on further receiver lines are also obtained relative to an adjacent preceding line (e.g., reading on RX3 is obtained relative to a reading on RX2, etc.).  It will be appreciated that, although switches are not shown in FIGS. 6A and 6B, the different communication pathways illustrating in FIGS. 6A and 6B are established through the synchronized use of switches with respective receiver lines being read.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the technique as taught by Shen as it was known this technique for sensing touch using a "adjacent differential readout" technique in such situations may provide more favorable results. (Shen [0056])
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626